 

oe

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN
HON. Lynn Adelman, presiding

SENTENCING MINUTES

Dep. Clerk: DDrekwa,-s

 
 
   
 
 
 

DATE: 1/4/19 Ct. Reptr.:
CASE NO.: O1CR 108 Time Called:
UNITED STATES v.Orville Cochyga

United States By: ae Cart

    

 

 

 

 

 

 

Probation Officer: .
Interpreter: - O Sworn
Deft. Orville Cochran — in person, and by Attorney Doha Campi,
Custody of Bureau of Prisons Supervised Release/Pre attor
GQ months on Count(s)_} _{- year(s) on Count(s)_1_
____ months on Count(s)___ ____ year(s) on Count(s)____
to run concurrently/consecutively :
for a total of months ~
Court’s recommendation to Bureau of
Prisons:
CONDITIONS OF SUPERVISION: [= 12, Gagive testing for aes
COUNT(S) DISMISSED on motion of Government:
FINE: $ on Count(s)
Terms:

x Fine waived or reduced due to defendant's inability to pay.

[1 Interest on fine waived.
RESTITUTION: $ Payee:
Terms:

O Interest on restitution waived.
SPECIAL ASSESSMENT: $ 100 .
WX To be paid immediately.

O Other:
FORFEITURE:

 

CUSTODY STATUS:
K Defendant remanded to custody of U.S. Marshal.
O Execution of sentence stayed until
O Voluntary surrender to institution.

x Defendant advised of right to appeal.

—Wwoived might ty Cppea!
OTHER:

 

Case 2:01-cr-00108-LA Filed 01/04/19 Page 1 of 2 Document 454
 

Sentencing Minutes -- Page 2

 

STATEMENT OF REASONS

x The Court adopts the factual findings and guideline application in the presentence report

or

O The Court adopts the factual findings and guideline application in the presentence report
except:

Advisory Guideline Range Determined by the Court:

Total Offense Level: 29

Criminal History Category:
Imprisonment Range : $7 to months
Supervised Release Range: {| to years

Fine Range: $30,0c¢) to $250 000)

O The sentence is within the guideline range.

or

O The court departs from the guideline range
O Upon motion of the government, as a result of defendant's substantial assistance.

QO For the following reason(s):

or

O The court imposes a non-guideline sentence under 18 U.S.C. § 3553(a).

Case 2:01-cr-00108-LA Filed 01/04/19 Page 2 of 2 Document 454

 
